—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 13, 1993, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
The Board found that prior to claimant’s receipt of unemployment insurance benefits for the dates in issue, her husband had opened a retail business. Together they opened a business checking account and claimant issued business checks and assisted her husband in the business on a regular basis. Given these findings and the record before us, there is substantial evidence to support the Board’s conclusion that claimant was not totally unemployed. The Board also properly *719determined that the overpayment in benefits was recoverable and the facts support the further finding that claimant made willful false statements in order to obtain benefits.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.